Citation Nr: 0017732	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  95-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of cervical spine injury, to include odontoid process with 
fractures, C5-C7, from June 1, 1994 to October 28, 1996, and 
to a rating in excess of 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to March 
1983.

This appeal arises from a February 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the veteran's claims for 
a rating in excess of 20 percent for residuals of cervical 
spine injury, to include odontoid process with fractures, C5-
C7; for ratings in excess of 10 percent for residuals of head 
injury, to include cerebral concussion with headaches, and an 
adjustment disorder with anxiety and depression; and for a 
total rating based on individual unemployability due to 
service-connected disabilities (TDIU).

The Board notes that in May 1997, during the pendency of this 
appeal, the RO increased the evaluation for service connected 
residuals of cervical spine injury, to include odontoid 
process with fractures, C5-C7, to 40 percent disabling, 
effective October 29, 1996.  Inasmuch as the grant of a 40 
percent evaluation is not the maximum benefit for this 
disability under the rating schedule, the claim for an 
increased evaluation for residuals of cervical spine injury, 
to include odontoid process with fractures, C5-C7, remains in 
controversy, and hence, is a viable issue for appellate 
consideration by the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

In a May 1999 decision, the Board denied the veteran's claims 
for a rating in excess of 20 percent for residuals of 
cervical spine injury, to include odontoid process with 
fractures, C5-C7, from June 1, 1994 to October 28, 1996, and 
to a rating in excess of 40 percent thereafter; for ratings 
in excess of 10 percent for residuals of head injury, to 
include cerebral concussion with headaches, and an adjustment 
disorder with anxiety and depression; and for a TDIU.
The veteran then appealed to the U.S. Court of Appeals for 
Veterans Claims (Court).  In a December 1999 joint motion, 
the parties (the appellant and the VA Secretary) requested 
that the Court vacate that part of the Board decision that 
denied a rating in excess of 20 percent for residuals of 
cervical spine injury, to include odontoid process with 
fractures, C5-C7, from June 1, 1994 to October 28, 1996, and 
to a rating in excess of 40 percent thereafter, and remand 
the case.  By a January 2000 order, the Court granted the 
joint motion.  The case was subsequently returned to the 
Board, and in May 2000 the veteran's representative with the 
Disabled American Veterans submitted a written statement to 
the Board.


REMAND

In the judgment of the Board, the joint motion and Court 
order require additional development of the evidence.

During a January 1995 VA examination the veteran reported 
that his cervical spine disability reduced the rotation of 
his neck and that he had inflammation and swelling of the 
neck.  He also reported that his neck was tender to the 
touch; that he "received" a shock and tingling sensation in 
his neck when picking up objects in excess of 30 pounds; that 
he had weakness in his right grip (he is right handed); and 
that during the day spasms of pain radiated through his neck 
and shoulder.  Range of motion of the cervical spine was 
found to be 20 degrees of flexion (with 30 degrees being 
normal); extension of 20 degrees (with 30 degrees being 
normal); lateral flexion (bilaterally) of 10 degrees (with 40 
degrees being normal); and rotation (bilaterally) of 20 
degrees, with 55 degrees being normal.  X-rays of the 
cervical spine revealed an impression of stabilization wires 
present around the spinous processes of C1 and C2; bony 
fusion of the C1-2 processes; stabilization screws from the 
posterior approach through the posterior process of C2 
extending anteriorly towards C1; loss of vertebral body 
height of C7, with C7 approximately three-fourths its 
original height; spur formation from the anterior margin of 
C7; increase in the anterior-posterior diameter of C7; 
findings consistent with an old healed fracture of C7; the 
rest of the vertebral body heights are maintained; the 
intervertebral disc space heights are maintained; no increase 
of the retropharyngeal soft tissue space.  The diagnosis was 
history of odontoid, C7 fracture, cervical spine, due to 
motor vehicle accident.

During the veteran's September 1995 personal hearing he 
testified that a physician had told him he had degenerative 
joint disease (DJD) in the cervical spine; that the DJD was 
causing numbness in his hand and arm, which was fairly 
constant, but flared-up when he was stressed; he is a 
Licensed Practical Nurse; that the overall grip strength in 
the right upper extremity had diminished; that he is right 
handed; and that he now has tingling in his jaw or face, 
which he indicated was attributed to his cervical spine 
condition by physicians.

A December 1996 private treatment report noted the veteran 
reported working full-time as a cook at a casino.  A January 
1997 report indicates he was taking Tylenol #3 for pain.

A Social Security Administration decision dated in February 
1997 ended the veteran's disability benefits as of November 
1996, when he became able to work.
A February 1997 neurology consultation also indicated the 
veteran was employed as a cook for Lake of the Woods Casino, 
and that his left arm was involved.  That report indicated 
the veteran has decreased range of motion of the neck, 
particularly in extension; rotation was also found to be 
slightly decreased; flexion was normal.  The impression was 
diffuse left-sided neck and shoulder pain associated with 
pain in a radicular fashion at approximately the left C5-6 
nerve root distribution.  The examiner further commented that 
it was certainly possible, due to his cervical spine trauma 
and compression fractures of the cervical spine, that there 
was C5, C6, or even perhaps a C7 radiculopathy on the left on 
this basis.  He indicated the veteran's diffuse pain was more 
difficult to define on the basis of a cervical radiculopathy, 
and that it was certainly possible he might have some type of 
restricted or local myofascial pain syndrome.  An MRI of the 
cervical spine and an EMG/NCV of the left upper extremity 
were recommended to rule out nerve root compression at the 
levels mentioned above.  The EMG was being requested to see 
if there was electrical evidence of a cervical radiculopathy 
and to rule out carpal tunnel syndrome.

A March 1997 EMG nerve conduction study of the left upper 
extremity indicated that the study was normal.

A March 1997 report indicates, as noted above, the EMG study 
was normal; X-rays revealed mild encroachment of the foramina 
at C6-7; the MRI revealed abnormalities related to the old 
cervical spine trauma, but no significant findings, no 
evidence of disc herniation; the spinal cord was normal and 
foramina were adequate size from C4 through T1.  The 
physician concluded that he didn't "have an explanation for 
[the veteran's] symptoms."  The physician recommended an 
independent neurological evaluation.

The joint motion requires that the Board consider the 
provision concerning demonstrable deformity of a vertebral 
body under 38 C.F.R. § 4.71a, Code 5285.   Under that code, a 
10 percent rating is warranted for demonstrable deformity of 
a vertebral body.  The X-ray evidence on file is conflicting 
on this question.  For example, a January 1995 VA examination 
revealed loss of vertebral body height of C7, with C7 
approximately three-fourths its original height, but 
antecedent and subsequent X-rays failed to reveal any 
vertebral deformity.  It is the Board's judgment that the 
veteran should undergo another VA X-ray examination for the 
purpose of determining whether he has a demonstrable 
deformity of C-7. 

In view of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must schedule the veteran for 
a VA orthopedic examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of cervical spine injury, to 
include odontoid process with fractures, 
C5-C7.  This evaluation must include an 
X-ray examination of the cervical spine, 
as well as any other indicated studies, 
and the radiologist and/or orthopedic 
physician must opine whether the veteran 
has any demonstrable deformity of the 
fifth, sixth, or seventh (C5, C6, or C7) 
vertebral bodies.  The claims file must 
be made available to the examiner(s) for 
review.  In reviewing the record, the 
examiner(s) should note in particular the 
X-rays of the veteran's cervical spine 
performed in January 1995, which revealed 
loss of vertebral body height of C7, with 
C7 approximately three-fourths its 
original height, and an increase in the 
anterior-posterior diameter of C7; and X-
rays of the cervical spine obtained both 
before and after that time, to include in 
March 1997, which revealed degenerative 
changes and encroachment of the foramina 
at C6-7 but no apparent deformity of a 
vertebral body. 

2.  Thereafter, the RO must readjudicate 
the veteran's claim for a rating in 
excess of 20 percent for residuals of 
cervical spine injury, to include 
odontoid process with fractures, C5-C7, 
from June 1, 1994 to October 28, 1996, 
and to a rating in excess of 40 percent 
thereafter, to include whether the 
veteran is entitled to a separate 10 
percent rating for demonstrable deformity 
of a vertebral body under the provisions 
of 38 C.F.R. § 4.71a, Code 5285.

If the claim is denied, the veteran and his representative 
should be issued a supplemental statement of the case, and 
given an opportunity to respond, before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


